DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlantic Fasteners (https://www.atlanticfasteners.com/tech-tips/socket-head-cap-screw-basics/, 11/21/2014-wayback machine) in view of DeCaro (3,924,08) in view of Hulsey (4,816,346 with evidence provided by AmesWeb (https://amesweb.info/Materials/Linear_Thermal_Expansion_Coefficient_of_Steel.aspx)).
Regarding claim 14, Atlantic Fasteners discloses a socket shoulder screw with a groove formed on the radially outermost surface, the groove extending parallel to an outermost periphery of an interface between the head and the shaft (see socket shoulder screw).  Atlantic fasteners does not disclose a first region having a first linear expansion coefficient; and a second region that is joined to the first region and has a 
DeCaro discloses a first region (shank) 14 and a second region (head) 12 and an interface (where 22 is pointing, shown below) between the first region and the second region includes an inclined portion (where 22 is pointing, shown below), the inclined portion including an outer periphery of the interface and being inclined toward the second region over an entirety of the inclined portion (shown below, figure 1).
DeCaro does not specifically disclose the linear coefficient for the first region (shank) 14 and the second region (head) 12.  However, Hulsey discloses a screw wherein the head is made from an 18-8 steel (17.2x10-6) and a low carbon steel shank (column 3 lines 21-28).  While the exact composition of the low carbon steel is not disclosed, low carbon steels typically have a lower expansion coefficient than stainless steels (see evidence).  To one skilled in the art at the time of the invention, it would have been obvious to have the shank have a lower thermal expansion coefficient so that it does not expand too much when friction welded into the head and also does not expand too much when being screwed into a workpiece.  If the shank expands too much, the head and shank can become separated once cooled.  Also, the shank could separate from workpieces once cooled.   
Regarding claim 15, Atlantic fasteners discloses the groove is formed continuously over an entire periphery of the radially outermost surface of the first region (see figure).  

Regarding claim 17, since DeCaro discloses that the shank and head are rotated relative to each other for inertia welding and the shaft is annular, it is the Examiner’s position that the inclined portion is annular in shape.  
Regarding claims 18-19, DeCaro discloses wherein the first region and the second region are of an axisymmetric shape (due to the spiral groove) and arranged coaxially, and -2-Application No. 15/756,002a width of the inclined portion in a direction perpendicular to an axial direction of the first and second regions is at least 1/20 and not greater than 1/10 of a radius of a circle circumscribing the outer periphery of the interface.  Since the circle is not defined as being a specific size, it can be any arbitrary size.  Therefore, the claim limitation is met.

    PNG
    media_image1.png
    420
    563
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735